DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 10/7/20, with respect to the 103 rejections over Schmidt, GB ‘866, and Chen have been fully considered and are persuasive. Applicant argues that higher levels of asparaginase than that disclosed by Chen would be required when added to the composition of Schmidt which has high-levels of tobacco, as supported by the Affidavit submitted by the Applicant on 10/7/20. The Affidavit states that decreasing tobacco particle size increases the efficiency of asparagine hydrolysis, thus resulting in less asparaginase needed to react with the tobacco. The correlation between decreased tobacco particle size and increased the efficiency of asparagine hydrolysis is not taught in the prior art. Therefore, the 103 rejections have been withdrawn. 

Allowable Subject Matter
Claims 2-9, 12, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Schmidt et al. (US 4306578) in view of GB 961866 and Chen et al. (US 2011/0048434). Schmidt et al. discloses an unrefined short fiber pulp employed to 
Chen et al. discloses a method of preparing a tobacco material for use in a smoking article comprising a step of mixing tobacco material, water, and asparaginase. A typical weight range for asparaginase in the tobacco material is about 100 ppm (lOOppm = 0.01%) to about 1,000 ppm, where the tobacco material is a “low-level containing tobacco composition” having 10-60% or preferably 20-40% tobacco in the composition (Abstract; [0017]; [0020]; [0037]; [0041]).
Therefore, when the teachings of Chen and Schmidt are combined, one of ordinary skill in the art would recognize that the amount of asparaginase added must be increased in order to obtain the same effect taught by Chen due to the higher levels of tobacco in the composition. Increasing the amount of asparaginase added would fall outside of the claimed range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A WILL/Examiner, Art Unit 1747                

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747